


Exhibit 10.9

 

EMPLOYMENT AGREEMENT

(Joseph Camaratta)

 

This Employment Agreement dated as of January 5, 2009 (this “Agreement”) is made
by and between Power Medical Interventions, Inc., a Delaware corporation (the
“Company”), and Joseph Camaratta (“Executive”).

 

BACKGROUND

 

The Company desires to employ Executive, and employee desires to be employed by
the Company in accordance with the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises, the respective covenants and
commitments of the parties hereto set forth in this Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.            EMPLOYMENT.  THE COMPANY OFFERS AND EXECUTIVE ACCEPTS EMPLOYMENT
AND AGREES TO PERFORM SERVICES FOR THE COMPANY, FOR THE PERIOD AND UPON THE
OTHER TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT.


 


2.            EMPLOYMENT TERM.  EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS
AGREEMENT SHALL BE FROM JANUARY 5, 2009 (THE “EFFECTIVE DATE”), THROUGH
DECEMBER 31, 2011, UNLESS EARLIER TERMINATED PURSUANT TO THE PROVISIONS OF
SECTION 9 BELOW.  IF EXECUTIVE’S EMPLOYMENT CONTINUES BEYOND DECEMBER 31, 2011,
SUCH EMPLOYMENT SHALL BE AT WILL, UNLESS AND TO THE EXTENT THIS AGREEMENT IS
EXTENDED OR RENEWED BY A WRITTEN AGREEMENT BETWEEN THE PARTIES.

 


3.            TITLE AND DUTIES; REPRESENTATIONS AND WARRANTIES.

 


3.1.          SERVICE WITH COMPANY.  COMPANY HEREBY EMPLOYS EXECUTIVE TO PERFORM
THOSE EXECUTIVE DUTIES AND SERVICES AS THE COMPANY SHALL FROM TIME TO TIME SET
FORTH, AND EXECUTIVE ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH.  EXECUTIVE SHALL SERVE AS THE SENIOR VICE
PRESIDENT, GLOBAL SALES AND MARKETING OF THE COMPANY AND SHALL REPORT TO THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY.  EXECUTIVE MAY ALSO SERVE AS AN OFFICER
OR DIRECTOR OF ONE OR MORE SUBSIDIARIES OF THE COMPANY; PROVIDED, HOWEVER, THAT
EXECUTIVE SHALL NOT BE ENTITLED TO ANY ADDITIONAL COMPENSATION FOR SERVING IN
SUCH ADDITIONAL CAPACITIES.


 


3.2.          PERFORMANCE OF DUTIES.  EXECUTIVE AGREES TO SERVE THE COMPANY
FAITHFULLY AND TO THE BEST OF HIS ABILITY AND TO DEVOTE HIS FULL TIME, ATTENTION
AND BEST EFFORTS TO THE BUSINESS AND AFFAIRS OF THE COMPANY AFTER THE EFFECTIVE
DATE AND DURING THE TERM OF THIS AGREEMENT.  EXCEPT TO THE EXTENT THE
RESTRICTIONS CONTAINED IN SECTION 5 MAY APPLY, NOTHING IN THIS AGREEMENT SHALL
PROHIBIT EXECUTIVE FROM (I) MAKING AND MANAGING PASSIVE INVESTMENTS, AND
(II) ENGAGING IN RELIGIOUS, ACADEMIC, CHARITABLE OR OTHER COMMUNITY OR
NON-PROFIT ACTIVITIES, IN A MANNER, AND TO AN EXTENT, THAT WILL NOT INTERFERE
WITH HIS DUTIES TO THE COMPANY.

 

--------------------------------------------------------------------------------


 


3.3.         COMPLIANCE WITH COMPANY POLICIES.  EXECUTIVE AGREES THAT IN THE
RENDERING OF ALL SERVICES TO THE COMPANY AND IN ALL ASPECTS OF EMPLOYMENT
HEREUNDER, HE SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL DIRECTIVES,
POLICIES, STANDARDS AND REGULATIONS FROM TIME TO TIME ESTABLISHED BY THE
COMPANY, INCLUDING WITHOUT LIMITATION SECTION 104 OF COMPANY’S EMPLOYMENT
POLICIES AND PROCEDURES MANUAL, TO THE EXTENT THEY ARE NOT IN CONFLICT WITH THIS
AGREEMENT.


 


3.4.         OTHER OBLIGATIONS.


 


(A)           BETWEEN EXECUTIVE AND THIRD PARTIES.  EXECUTIVE HEREBY REPRESENTS,
WARRANTS AND AGREES: (I) THAT EXECUTIVE HAS THE FULL RIGHT TO ENTER INTO THIS
AGREEMENT AND PERFORM THE SERVICES REQUIRED OF HIM HEREUNDER, WITHOUT ANY
RESTRICTION WHATSOEVER; (II) THAT IN THE COURSE OF PERFORMING SERVICES
HEREUNDER, EXECUTIVE WILL NOT VIOLATE THE TERMS OR CONDITIONS OF ANY AGREEMENT
BETWEEN HIM AND ANY THIRD PARTY OR INFRINGE OR WRONGFULLY APPROPRIATE ANY
PATENTS, COPYRIGHTS, TRADE SECRETS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY
PERSON ANYWHERE IN THE WORLD; (III) THAT EXECUTIVE HAS NOT AND WILL NOT DISCLOSE
OR USE DURING HIS EMPLOYMENT BY THE COMPANY ANY CONFIDENTIAL INFORMATION THAT HE
ACQUIRED AS A RESULT OF ANY PREVIOUS EMPLOYMENT OR CONSULTING ARRANGEMENT OR
UNDER A PREVIOUS OBLIGATION OF CONFIDENTIALITY; AND (IV) THAT EXECUTIVE HAS
DISCLOSED TO THE COMPANY IN WRITING ANY AND ALL CONTINUING OBLIGATIONS TO
PREVIOUS EMPLOYERS OR OTHERS THAT REQUIRE HIM NOT TO DISCLOSE ANY INFORMATION TO
THE COMPANY.


 


(B)           BETWEEN COMPANY AND THIRD PARTIES.  EXECUTIVE ACKNOWLEDGES THAT
THE COMPANY FROM TIME TO TIME MAY HAVE AGREEMENTS WITH OTHER PERSONS, INCLUDING
THE GOVERNMENT OF THE UNITED STATES OR OTHER COUNTRIES AND AGENCIES THEREOF,
WHICH IMPOSE OBLIGATIONS OR RESTRICTIONS ON COMPANY REGARDING INVENTIONS MADE
DURING THE COURSE OF WORK THEREUNDER OR REGARDING THE CONFIDENTIAL NATURE OF
SUCH WORK.  EXECUTIVE AGREES TO BE BOUND BY ALL SUCH OBLIGATIONS AND
RESTRICTIONS AND TO TAKE ALL ACTION NECESSARY TO DISCHARGE THE OBLIGATIONS OF
THE COMPANY THEREUNDER.


 


3.5.         LOCATION.  EXECUTIVE INITIALLY SHALL BE BASED AT THE COMPANY’S
PRINCIPAL EXECUTIVE OFFICES IN LANGHORNE, PENNSYLVANIA AND SHALL MAINTAIN A
RESIDENCE WITHIN 75 MILES OF LANGHORNE.


 


4.            COMPENSATION AND BENEFITS.


 


4.1.         SALARY.  COMPANY SHALL PAY EXECUTIVE A BASE SALARY (“SALARY”),
PAYABLE IN EQUAL INSTALLMENTS IN ACCORDANCE WITH COMPANY’S STANDARD SCHEDULE FOR
SALARY PAYMENTS TO ITS EXECUTIVE EMPLOYEES, AT AN INITIAL ANNUAL RATE EQUAL TO
$225,000.  EXECUTIVE’S SALARY SHALL BE REVIEWED ANNUALLY BY THE CHIEF EXECUTIVE
OFFICER AND MAY BE INCREASED AT THE BEGINNING OF EACH CALENDAR YEAR.


 


4.2.         BONUS.  EXECUTIVE WILL BE ELIGIBLE TO PARTICIPATE IN COMPANY’S
INCENTIVE COMPENSATION PLAN FOR SENIOR MANAGERS (THE “BONUS PLAN”).  ANY BONUS
AWARDED UNDER THE BONUS PLAN FOR A GIVEN YEAR (“PLAN BONUS”) WILL BE SUBJECT TO
THE TERMS AND CONDITIONS OF THE BONUS PLAN AND BASED ON (I) COMPANY’S
PERFORMANCE DURING SUCH YEAR MEASURED AGAINST ONE OR MORE COMPANY GOALS SET BY
THE CHIEF EXECUTIVE OFFICER AT THE BEGINNING OF SUCH YEAR, AND (II) EXECUTIVE’S
PERFORMANCE DURING SUCH YEAR MEASURED AGAINST ONE OR MORE JOB-SPECIFIC GOALS

 

2

--------------------------------------------------------------------------------


 


DETERMINED BY THE CHIEF EXECUTIVE OFFICER AND EXECUTIVE AT THE BEGINNING OF SUCH
YEAR.  EXECUTIVE’S PLAN BONUS FOR A GIVEN YEAR WILL BE TARGETED AT 35% OF SALARY
FOR SUCH YEAR, SUBJECT TO APPROVAL BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS (THE “COMPENSATION COMMITTEE”).


 


4.3.          STOCK OPTIONS.  SUBJECT TO APPROVAL BY THE COMPENSATION COMMITTEE,
THE COMPANY SHALL GRANT TO EXECUTIVE A NONQUALIFIED STOCK OPTION (THE “OPTION”)
TO PURCHASE 150,000 SHARES OF THE COMPANY’S COMMON STOCK, $0.001 PAR VALUE PER
SHARE (“COMMON STOCK”).  THE OPTION SHALL HAVE AN EXERCISE PRICE PER SHARE EQUAL
TO THE FAIR MARKET VALUE ON THE DATE OF GRANT (AS DETERMINED BY THE COMPENSATION
COMMITTEE AFTER CONSIDERING ADVICE FROM AN INDEPENDENT APPRAISAL FIRM) AND SHALL
BE SUBSTANTIALLY IN THE FORM OF EXHIBIT 4.3.   THE OPTION SHALL VEST AS TO 25%
OF THE SHARES ISSUABLE THEREUNDER ON THE FIRST ANNIVERSARY OF THE EFFECTIVE
DATE, AND THE REMAINDER SHALL VEST IN EQUAL MONTHLY PORTIONS OVER THE FOLLOWING
36 MONTHS, FOR A TOTAL FOUR-YEAR VESTING PERIOD, ALL AS SET FORTH IN GREATER
DETAIL IN THE OPTION.  NOTWITHSTANDING THE VESTING SCHEDULE SET FORTH ABOVE,
UPON A CHANGE OF CONTROL (AS DEFINED BELOW), VESTING OF THE OPTION SHALL
ACCELERATE SUCH THAT IF A CHANGE OF CONTROL OCCURS ON OR BEFORE THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE, THEN 50% OF THE SHARES ISSUABLE PURSUANT TO
THE OPTION SHALL BE IMMEDIATELY VESTED AND IF A CHANGE OF CONTROL OCCURS AFTER
THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, THEN ALL UNVESTED SHARES ISSUABLE
PURSUANT TO THE OPTION SHALL IMMEDIATELY BECOME VESTED.


 

For purposes of the Option, a “Change of Control” shall mean the sale of all or
substantially all of assets or issued and outstanding capital stock of the
Company in one or more related transactions, or a merger or consolidation
involving the Company in which stockholders of the Company immediately before
such merger or consolidation do not own immediately after such merger or
consolidation capital stock or other equity interests of the surviving
corporation or entity representing more than fifty percent in voting power of
capital stock or other equity interests of such surviving corporation or entity
outstanding immediately after such merger or consolidation.

 


4.4.          OTHER BENEFITS.  EXECUTIVE SHALL HAVE THE RIGHT TO PARTICIPATE IN
ALL BENEFIT PLANS WHICH MAY BE IN EFFECT FOR THE COMPANY’S EXECUTIVE EMPLOYEES
FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION, GROUP HEALTH AND DENTAL
INSURANCE, GROUP LIFE INSURANCE, DISABILITY INSURANCE, AND 401(K) PLANS, IN
ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF.


 


4.5.          EXPENSES.  DURING THE TERM OF THIS AGREEMENT, THE COMPANY SHALL
PAY OR REIMBURSE EXECUTIVE FOR ALL REASONABLE AND NECESSARY OUT-OF-POCKET
EXPENSES INCURRED BY EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES UNDER THIS
AGREEMENT, SUBJECT TO THE PRESENTMENT BY EXECUTIVE OF APPROPRIATE REPORTS AND
RECEIPTS IN ACCORDANCE WITH THE COMPANY’S NORMAL POLICIES FOR EXPENSE
VERIFICATION.


 


4.6.          VACATION.  EXECUTIVE SHALL BE ENTITLED TO TWENTY VACATION DAYS
EACH CALENDAR YEAR.  ANY VACATION TAKEN BY EXECUTIVE SHALL BE TAKEN AT SUCH TIME
AS IS REASONABLY CONVENIENT IN RELATIONSHIP TO THE NEEDS OF THE BUSINESS OF THE
COMPANY.  VACATION TIME SHALL NOT ACCRUE BEYOND THE YEAR IN QUESTION; PROVIDED,
HOWEVER, THAT ANY VACATION TIME NOT TAKEN DURING ANY YEAR DUE TO CONSTRAINTS
IMPOSED BY THE COMPANY’S BUSINESS REQUIREMENTS SHALL ACCRUE BEYOND THE YEAR IN
QUESTION.

 

3

--------------------------------------------------------------------------------


 


5.            RESTRICTIVE COVENANTS.


 


5.1.          CERTAIN DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:


 

“Competitive Activity” means the development, manufacture, distribution, sale or
marketing of products or services which compete with the Company’s products or
services, including without limitation computer-mediated wound closure devices,
imaging devices and vascular devices, whether as a proprietor, partner,
shareholder, owner, employer, employee, independent contractor, venturer or
otherwise.

 

“Competitor” means (i) Ethicon Endo-Surgery (currently a unit of Johnson &
Johnson), (ii) United Stated Surgical Corporation (currently a unit of Tyco
International’s Tyco Healthcare division, which is soon to be spun out as an
independent company), (iii) any other Person (other than Company) that engages
in any Competitive Activity during the Restriction Period, and (iv) any
affiliate or successor of any of the foregoing entities.

 

“Confidential Information” means all confidential, secret or proprietary
information of or relating to the Company, its business or practice, which is
not generally known or available to the public (whether or not in written or
tangible form) including, without limitation, designs, technology, customer
lists, supplier lists, processes, know-how, trade secrets, pricing policies and
other confidential business information.

 

“Confidential Materials” means any and all documents, records, reports, lists,
notes, plans, materials, programs, software, disks, diskettes, recordings,
manuals, correspondence, memoranda, magnetic media or any other tangible media
(including, without limitation, copies or reproductions of any of the foregoing)
in which any Confidential Information may be contained.

 

“Customers” means any and all past, present and future customers of the Company.

 

“Company” means the Company and its subsidiaries, whether now or in the future.

 

“Non-Competition Period” means the period of time, commencing on the date hereof
and expiring 12 months after the termination of Executive’s employment with the
Company pursuant to, this Agreement, voluntarily or involuntarily, for any
reason whatsoever, subject to extension pursuant to Section 5.6 below.

 

“Person” means an individual, proprietorship, partnership, joint venture,
corporation, limited liability company, association, trust, estate,
unincorporated organization, a government or any branch, subdivision, department
or agency thereof, or any entity.

 

“Personnel” means any and all employees, contractors, agents, vendors,
consultants or other Persons rendering services or providing goods to the
Company for compensation in any form, whether employed by or independent of the
Company.

 

4

--------------------------------------------------------------------------------


 

“Restricted Area” means world-wide.

 

“Restriction Period” means the period of time, commencing on the date hereof and
expiring 12 months after the termination of Executive’s employment with the
Company pursuant to, this Agreement, voluntarily or involuntarily, for any
reason whatsoever, subject to extension pursuant to Section 5.4 below.

 


5.2.         CONFIDENTIALITY.


 


(A)           CONFIDENTIAL INFORMATION.  SUBJECT TO SECTION 5.2(C):


 

(I)            DUTY TO MAINTAIN CONFIDENTIALITY.  EXECUTIVE SHALL MAINTAIN IN
STRICT CONFIDENCE AND DULY SAFEGUARD TO THE BEST OF HIS ABILITY ANY AND ALL
CONFIDENTIAL INFORMATION.

 

(II)           COVENANT NOT TO DISCLOSE, USE OR EXPLOIT.  EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY, DISCLOSE, DIVULGE OR OTHERWISE COMMUNICATE TO ANYONE OR
USE OR OTHERWISE EXPLOIT FOR THE BENEFIT OF ANYONE, OTHER THAN THE COMPANY, ANY
CONFIDENTIAL INFORMATION.

 

(III)          CONFIDENTIAL MATERIALS.  ALL CONFIDENTIAL INFORMATION AND
CONFIDENTIAL MATERIALS ARE AND SHALL REMAIN THE EXCLUSIVE PROPERTY OF THE
COMPANY AND NO SUCH MATERIALS OR INFORMATION MAY BE COPIED OR OTHERWISE
REPRODUCED, REMOVED FROM THE PREMISES OF THE COMPANY OR ENTRUSTED TO ANY PERSON
(OTHER THAN COMPANY ITSELF OR AUTHORIZED PERSONNEL) WITHOUT PRIOR WRITTEN
PERMISSION FROM THE COMPANY.

 


(B)          SURVIVAL OF COVENANTS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE COVENANTS SET FORTH IN THIS SECTION 5.2 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND ANY OTHER AGREEMENT AMONG THE PARTIES HERETO
(REGARDLESS OF THE REASON FOR SUCH TERMINATION), UNLESS TERMINATED BY A WRITTEN
INSTRUMENT THAT EXPRESSLY TERMINATES BY SPECIFIC REFERENCE THE COVENANTS SET
FORTH IN THIS SECTION 5.2.


 


(C)           PERMITTED ACTIVITIES.  IF EXECUTIVE RECEIVES A REQUEST OR DEMAND
FOR CONFIDENTIAL INFORMATION (WHETHER PURSUANT TO A DISCOVERY REQUEST, SUBPOENA
OR OTHERWISE), EXECUTIVE SHALL IMMEDIATELY GIVE THE COMPANY WRITTEN NOTICE
THEREOF AND SHALL AT THE COMPANY’S EXPENSE (PROVIDED THE COMPANY APPROVES ANY
AND ALL SUCH EXPENSES) EXERT HIS BEST EFFORTS TO RESIST DISCLOSURE, INCLUDING,
WITHOUT LIMITATION, BY FULLY COOPERATING AND ASSISTING THE COMPANY IN WHATEVER
EFFORTS IT MAY MAKE TO RESIST OR LIMIT DISCLOSURE OR TO OBTAIN A PROTECTIVE
ORDER OR OTHER APPROPRIATE REMEDY TO LIMIT OR PROHIBIT FURTHER DISCLOSURE OR USE
OF SUCH CONFIDENTIAL INFORMATION.  IF EXECUTIVE COMPLIES WITH THE PRECEDING
SENTENCE BUT NONETHELESS BECOMES LEGALLY COMPELLED TO DISCLOSE CONFIDENTIAL
INFORMATION, EXECUTIVE SHALL DISCLOSE ONLY THAT PORTION OF THE CONFIDENTIAL
INFORMATION THAT HE IS LEGALLY COMPELLED TO DISCLOSE.


 


5.3.         COVENANT NOT TO COMPETE.  DURING THE NON-COMPETITION PERIOD,
EXECUTIVE SHALL NOT, DIRECTLY, INDIRECTLY, WHETHER AS A SOLE PRACTITIONER,
OWNER, PARTNER, SHAREHOLDER, INVESTOR, EMPLOYEE, COMPANY, VENTURER, INDEPENDENT
CONTRACTOR, CONSULTANT OR OTHER PARTICIPANT, (I) OWN,

 

5

--------------------------------------------------------------------------------


 


MANAGE, INVEST IN OR ACQUIRE ANY ECONOMIC STAKE OR INTEREST IN ANY PERSON
INVOLVED IN A COMPETITIVE ACTIVITY, (II) DERIVE ECONOMIC BENEFIT FROM OR WITH
RESPECT TO ANY COMPETITIVE ACTIVITY, OR (III) OTHERWISE ENGAGE OR PARTICIPATE IN
ANY MANNER WHATSOEVER IN ANY COMPETITIVE ACTIVITY; PROVIDED, HOWEVER, THIS
SECTION 5.3 SHALL NOT RESTRICT EXECUTIVE FROM OWNING LESS THAN 1% OF THE
PUBLICLY TRADED DEBT OR EQUITY SECURITIES ISSUED BY A CORPORATION OR OTHER
ENTITY OR FROM HAVING ANY OTHER PASSIVE INVESTMENT THAT CREATES NO CONFLICT OF
LOYALTY OR INTEREST WITH ANY DUTY OWED TO THE COMPANY.  EXECUTIVE SHALL BE
DEEMED TO HAVE DERIVED ECONOMIC BENEFIT IN VIOLATION OF THIS SECTION 5.3 IF,
AMONG OTHER THINGS, ANY OF HIS COMPENSATION OR INCOME IS IN ANY WAY RELATED TO
ANY COMPETITIVE ACTIVITY CONDUCTED BY ANY PERSON.  FURTHER, DURING THE
NON-COMPETITION PERIOD EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, ADVANCE,
COOPERATE IN OR HELP OR AID ANY COMPETITOR IN THE CONDUCT OF ANY COMPETITIVE
ACTIVITY, OR ACCEPT ANY EMPLOYMENT WITH OR OTHERWISE BE INVOLVED, DIRECTLY OR
INDIRECTLY, IN (OR WITH ANY PERSON INVOLVED IN) ANY COMPETITIVE ACTIVITY WHICH
BY ITS NATURE COULD REASONABLY BE EXPECTED TO INVOLVE THE USE OR DISCLOSURE OF
ANY CONFIDENTIAL INFORMATION.


 


5.4.         COVENANTS NOT TO INTERFERE.


 


(A)           CUSTOMERS.  DURING THE RESTRICTION PERIOD, EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY, INDUCE OR INFLUENCE, OR ATTEMPT TO INDUCE OR INFLUENCE,
ANY CUSTOMER TO TERMINATE A RELATIONSHIP WHICH HAS BEEN FORMED OR IS BEING
FORMED, OR OTHERWISE DIVERT FROM THE COMPANY, ANY CUSTOMER, OR SOLICIT, INDUCE
OR INFLUENCE ANY CUSTOMER TO DISCONTINUE, REDUCE THE EXTENT OF, DISCOURAGE THE
DEVELOPMENT OF OR OTHERWISE HARM ITS RELATIONSHIP WITH THE COMPANY, INCLUDING,
WITHOUT LIMITATION, TO COMMENCE OR INCREASE ITS RELATIONSHIP WITH ANY
COMPETITOR.


 


(B)           PERSONNEL.  DURING THE RESTRICTION PERIOD, EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY, RECRUIT, SOLICIT OR OTHERWISE INDUCE OR INFLUENCE ANY
PERSONNEL OF THE COMPANY TO DISCONTINUE, REDUCE THE EXTENT OF, DISCOURAGE THE
DEVELOPMENT OF OR OTHERWISE HARM ITS RELATIONSHIP OR COMMITMENT TO THE COMPANY. 
CONDUCT PROHIBITED UNDER THIS SECTION 5.4(B) SHALL INCLUDE, WITHOUT LIMITATION,
EMPLOYING, SEEKING TO EMPLOY OR CAUSING, AIDING, INDUCING OR INFLUENCING A
COMPETITOR TO EMPLOY OR SEEK TO EMPLOY ANY PERSONNEL OF THE COMPANY.


 


5.5.         EQUITABLE RELIEF.  EACH OF THE PARTIES ACKNOWLEDGES THAT THE
PROVISIONS AND RESTRICTIONS OF THIS SECTION 5 ARE REASONABLE AND NECESSARY FOR
THE PROTECTION OF THE LEGITIMATE INTERESTS OF COMPANY.  EACH OF THE PARTIES
FURTHER ACKNOWLEDGES THAT THE PROVISIONS AND RESTRICTIONS OF THIS SECTION 5 ARE
UNIQUE AND THAT ANY BREACH OR THREATENED BREACH OF ANY SUCH PROVISIONS OR
RESTRICTIONS WILL PROVIDE COMPANY WITH NO ADEQUATE REMEDY AT LAW, AND THE RESULT
WILL BE IRREPARABLE HARM TO COMPANY.  THEREFORE, THE PARTIES HERETO AGREE THAT
UPON A BREACH OR THREATENED BREACH OF THE PROVISIONS OR RESTRICTIONS OF THIS
SECTION 5, COMPANY SHALL BE ENTITLED, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES WHICH MAY BE AVAILABLE TO IT, TO INSTITUTE AND MAINTAIN PROCEEDINGS AT
LAW OR IN EQUITY, TO RECOVER DAMAGES, TO OBTAIN AN EQUITABLE ACCOUNTING OF ALL
EARNINGS, PROFITS OR OTHER BENEFITS RESULTING FROM SUCH BREACH OR THREATENED
BREACH AND TO OBTAIN SPECIFIC PERFORMANCE OR A TEMPORARY AND PERMANENT
INJUNCTION.


 


5.6.         FULL RESTRICTION PERIOD.  IF EXECUTIVE VIOLATES ANY RESTRICTIVE
COVENANT CONTAINED HEREIN AND COMPANY INSTITUTES ACTION FOR EQUITABLE RELIEF,
COMPANY, AS A RESULT OF THE TIME INVOLVED IN OBTAINING SUCH RELIEF, SHALL NOT BE
DEPRIVED OF THE BENEFIT OF THE FULL NON-COMPETITION PERIOD OR RESTRICTION
PERIOD, AS THE CASE MAY BE.  ACCORDINGLY, THE NON-

 

6

--------------------------------------------------------------------------------


 


COMPETITION PERIOD AND THE RESTRICTION PERIOD SHALL BE DEEMED TO HAVE THE
RESPECTIVE DURATIONS SPECIFIED IN SECTION 5.1, COMPUTED FROM AND COMMENCING ON
THE DATE ON WHICH RELIEF IS GRANTED BY A FINAL ORDER FROM WHICH THERE IS NO
APPEAL, BUT REDUCED, IF APPLICABLE, BY THE LENGTH OF TIME BETWEEN THE DATE SUCH
PERIOD COMMENCED AND THE DATE OF THE FIRST VIOLATION OF ANY RESTRICTIVE COVENANT
BY EXECUTIVE.


 


5.7.         EQUITABLE ACCOUNTING.  COMPANY SHALL HAVE THE RIGHT TO DEMAND AND
RECEIVE EQUITABLE ACCOUNTING WITH RESPECT TO ANY CONSIDERATION RECEIVED BY
EXECUTIVE IN CONNECTION WITH ACTIVITIES IN BREACH OF THE RESTRICTIVE COVENANTS
HEREIN, AND COMPANY SHALL BE ENTITLED TO PAYMENT FROM EXECUTIVE OF SUCH
CONSIDERATION ON DEMAND.


 


5.8.         PRIOR BREACHES.  NEITHER THE EXPIRATION OF THE RESTRICTION PERIOD
NOR THE TERMINATION OF THE STATUS OF ANY CUSTOMER OR PERSONNEL AS SUCH (WHETHER
OR NOT DUE TO A BREACH HEREOF BY EXECUTIVE) SHALL PRECLUDE, LIMIT OR OTHERWISE
AFFECT THE RIGHTS AND REMEDIES OF COMPANY AGAINST EXECUTIVE BASED UPON ANY
BREACH HEREOF DURING THE RESTRICTION PERIOD OR BEFORE SUCH STATUS OF CUSTOMER OR
PERSONNEL TERMINATED.


 


5.9.         NONCIRCUMVENTION OF COVENANTS.  EXECUTIVE ACKNOWLEDGES AND AGREES
THAT, FOR PURPOSES OF THIS AGREEMENT, AN ACTION SHALL BE CONSIDERED TO HAVE BEEN
TAKEN BY EXECUTIVE “INDIRECTLY” IF TAKEN BY OR THROUGH (A) ANY MEMBER OF HIS
FAMILY (WHETHER A CLOSE OR DISTANT RELATION BY BLOOD, MARRIAGE OR ADOPTION),
(B) ANY PERSON OWNED OR CONTROLLED, SOLELY OR WITH OTHERS, DIRECTLY OR
“INDIRECTLY” BY EXECUTIVE OR A MEMBER OF HIS FAMILY, (C) ANY PERSON OF WHICH HE
IS AN OWNER, PARTNER, COMPANY, EMPLOYEE, TRUSTEE, INDEPENDENT CONTRACTOR OR
AGENT, (D) ANY EMPLOYEES, PARTNERS OWNERS OR INDEPENDENT CONTRACTORS OF ANY SUCH
PERSON OR (E) ANY OTHER ONE OR MORE REPRESENTATIVES OR INTERMEDIARIES, IT BEING
THE INTENTION OF THE PARTIES THAT EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY
CIRCUMVENT ANY RESTRICTIVE COVENANT CONTAINED HEREIN OR THE INTENT THEREOF.


 


5.10.       NOTICE OF RESTRICTIONS.  DURING THE RESTRICTION PERIOD, EMPLOYEE
SHALL NOTIFY EACH PROSPECTIVE COMPANY, PARTNER OR CO-VENTURER OF THE
RESTRICTIONS CONTAINED IN THIS AGREEMENT.  COMPANY IS HEREBY AUTHORIZED TO
CONTACT ANY OF SUCH PERSONS FOR THE PURPOSE OF PROVIDING NOTICE OF SUCH
RESTRICTIONS.


 


5.11.       REDUCTION OF RESTRICTIONS BY COURT ACTION.  EACH OF THE PROVISIONS
HEREOF, INCLUDING, WITHOUT LIMITATION, THE PERIODS OF TIME, GEOGRAPHIC AREAS AND
TYPES AND SCOPES OF DUTIES OF, AND RESTRICTIONS ON THE ACTIVITIES OF, THE
PARTIES HERETO SPECIFIED HEREIN ARE AND ARE INTENDED TO BE DIVISIBLE, AND IF ANY
PORTION THEREOF (INCLUDING ANY SENTENCE, CLAUSE OR WORD) SHALL BE HELD CONTRARY
TO LAW OR INVALID OR UNENFORCEABLE IN ANY RESPECT IN ANY JURISDICTION, OR AS TO
ONE OR MORE PERIODS OF TIME, AREAS OR BUSINESS ACTIVITIES OR ANY PART THEREOF,
THE REMAINING PROVISIONS SHALL NOT BE AFFECTED BUT SHALL REMAIN IN FULL FORCE
AND EFFECT, AND ANY SUCH INVALID OR UNENFORCEABLE PROVISION SHALL BE DEEMED,
WITHOUT FURTHER ACTION ON THE PART OF ANY PARTY HERETO OR OTHER PERSON, MODIFIED
AND AMENDED TO THE MINIMUM EXTENT ON THE PART OF ANY PARTY HERETO OR OTHER
PERSON, MODIFIED AND AMENDED TO THE MINIMUM EXTENT NECESSARY TO RENDER THE SAME
VALID AND ENFORCEABLE IN SUCH JURISDICTION.


 


5.12.       FAIRNESS OF RESTRICTIONS.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT
(A) COMPLIANCE WITH THE RESTRICTIVE COVENANTS SET FORTH HEREIN WOULD NOT PREVENT
HIM FROM EARNING A

 

7

--------------------------------------------------------------------------------


 


LIVING THAT INVOLVES HIS TRAINING AND SKILLS WITHOUT RELOCATING, BUT ONLY
ENGAGING IN UNFAIR COMPETITION WITH, MISAPPROPRIATING A CORPORATE OPPORTUNITY
OF, OR OTHERWISE UNFAIRLY HARMING COMPANY AND (B) THE RESTRICTIVE COVENANTS SET
FORTH HEREIN ARE INTENDED TO PROVIDE A MINIMUM LEVEL OF PROTECTION NECESSARY TO
PROTECT THE LEGITIMATE INTERESTS ON COMPANY.  IN ADDITION, THE PARTIES
ACKNOWLEDGE THAT NOTHING HEREIN IS INTENDED TO OR SHALL LIMIT, REPLACE OR
OTHERWISE AFFECT ANY OTHER RIGHTS OR REMEDIES AT LAW OR IN EQUITY FOR PROTECTION
AGAINST UNFAIR COMPETITION WITH, MISAPPROPRIATION OF CORPORATE OPPORTUNITIES OF,
DISCLOSURE OF CONFIDENTIAL AND PROPRIETARY INFORMATION OF, OR DEFAMATION OF
COMPANY, OR FOR PROTECTION OF ANY OTHER RIGHTS OR INTEREST OF COMPANY.


 


6.            OWNERSHIP AND ASSIGNMENT OF COMPANY INVENTIONS.  EXECUTIVE AGREES
THAT IF, DURING HIS EMPLOYMENT WITH COMPANY, EXECUTIVE SHALL (EITHER ALONE OR
WITH OTHERS) MAKE, CONCEIVE, DISCOVER OR REDUCE TO PRACTICE ANY INVENTION,
MODIFICATION, DISCOVERY, DESIGN, DEVELOPMENT, IMPROVEMENT, PROCESS, FORMULA,
DATA, TECHNIQUE, KNOW-HOW, SECRET OR INTELLECTUAL PROPERTY RIGHT WHATSOEVER OR
ANY INTEREST THEREIN (WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER COPYRIGHT
OR SIMILAR STATUTES OR SUBJECT TO ANALOGOUS PROTECTION) (COLLECTIVELY, “COMPANY
INVENTIONS”) THAT RELATES TO ANY OF THE PRODUCTS OR SERVICES BEING DEVELOPED,
MANUFACTURED OR SOLD BY COMPANY OR WHICH MAY CONVENIENTLY BE USED IN RELATION
THEREWITH OR WHICH MAY BE USED IN PLACE OF ANY SUCH PRODUCT OR SERVICE, OR
RESULTS FROM TASKS ASSIGNED TO EXECUTIVE BY COMPANY OR RESULTS, IN WHOLE OR IN
PART, FROM THE USE OF PROPERTY OR PREMISES OWNED, LEASED OR CONTRACTED FOR BY
COMPANY, SUCH COMPANY INVENTIONS AND THE BENEFITS THEREOF SHALL IMMEDIATELY
BECOME THE SOLE AND ABSOLUTE PROPERTY OF COMPANY AND ITS ASSIGNS.  EXECUTIVE
AGREES THAT ALL COMPANY INVENTIONS THAT CONSIST OF WORKS OF AUTHORSHIP CAPABLE
OF PROTECTION UNDER COPYRIGHT LAWS SHALL CONSTITUTE WORKS MADE FOR HIRE. 
EXECUTIVE HEREBY AGREES TO ASSIGN, AND TO THE EXTENT HE MAY LAWFULLY DO SO,
HEREBY ASSIGNS TO COMPANY, ANY RIGHTS EXECUTIVE MAY HAVE OR ACQUIRE IN THE
COMPANY INVENTIONS AND BENEFITS AND/OR RIGHTS RESULTING THEREFROM TO COMPANY AND
ITS ASSIGNS WITHOUT COMPENSATION.


 


7.            EXECUTIVE’S OBLIGATION TO KEEP RECORDS.  EXECUTIVE SHALL MAKE AND
MAINTAIN ADEQUATE AND CURRENT WRITTEN RECORDS OF ALL COMPANY INVENTIONS,
INCLUDING NOTEBOOKS AND INVENTION DISCLOSURES, WHICH RECORDS SHALL BE AVAILABLE
TO AND REMAIN THE PROPERTY OF COMPANY AT ALL TIMES.  EXECUTIVE SHALL PROMPTLY
DISCLOSE ALL COMPANY INVENTIONS TO COMPANY, FULLY, IN WRITING AND WITHOUT
PUBLISHING THE SAME, IMMEDIATELY UPON PRODUCTION OR DEVELOPMENT OF THE SAME AND
AT ANY TIME UPON REQUEST.

 

8

--------------------------------------------------------------------------------


 


8.            EXECUTIVE’S OBLIGATION TO COOPERATE.  EXECUTIVE WILL, AT ANY TIME
DURING HIS EMPLOYMENT, OR AFTER IT TERMINATES, UPON REQUEST OF COMPANY, EXECUTE
ALL DOCUMENTS AND PERFORM ALL LAWFUL ACTS WHICH COMPANY CONSIDERS NECESSARY OR
ADVISABLE TO SECURE ITS RIGHTS UNDER SECTION 6 OF THIS AGREEMENT AND TO CARRY
OUT THE INTENT OF THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXECUTIVE WILL ASSIST COMPANY IN ANY REASONABLE MANNER TO OBTAIN FOR
ITS OWN BENEFIT PATENTS OR COPYRIGHTS IN ANY AND ALL COUNTRIES WITH RESPECT TO
ALL COMPANY INVENTIONS ASSIGNED PURSUANT TO SECTION 6, AND EXECUTIVE WILL
EXECUTE, WHEN REQUESTED, PATENT AND OTHER APPLICATIONS AND ASSIGNMENTS THEREOF
TO COMPANY, OR PERSONS DESIGNATED BY IT, AND ANY OTHER LAWFUL DOCUMENTS DEEMED
NECESSARY BY COMPANY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, AND EXECUTIVE
WILL FURTHER ASSIST COMPANY IN EVERY WAY TO ENFORCE ANY PATENTS AND COPYRIGHTS
OBTAINED, INCLUDING TESTIFYING IN ANY SUIT OR PROCEEDING INVOLVING ANY OF SAID
PATENTS OR COPYRIGHTS OR EXECUTING ANY DOCUMENTS DEEMED NECESSARY BY COMPANY,
ALL WITHOUT FURTHER CONSIDERATION THAN PROVIDED FOR HEREIN.  IT IS UNDERSTOOD
THAT REASONABLE OUT-OF-POCKET EXPENSES OF EXECUTIVE’S ASSISTANCE INCURRED AT THE
REQUEST OF COMPANY UNDER THIS SECTION WILL BE REIMBURSED BY COMPANY.


 


9.            TERMINATION.


 


9.1.         BASES FOR TERMINATION.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE EMPLOYMENT RELATIONSHIP CREATED UNDER THIS AGREEMENT BETWEEN
COMPANY AND EXECUTIVE SHALL TERMINATE IMMEDIATELY UPON THE OCCURRENCE OF ANY ONE
OF THE FOLLOWING EVENTS:


 


(A)           THE DEATH OF EXECUTIVE;


 


(B)           EXECUTIVE SHALL BECOME PERMANENTLY DISABLED (AS DEFINED IN
SECTION 9.4);


 


(C)           IMMEDIATELY UPON DELIVERY TO EXECUTIVE BY COMPANY OF WRITTEN
NOTICE OF TERMINATION FOR CAUSE (AS DEFINED IN SECTION 9.4);


 


(D)           IMMEDIATELY UPON DELIVERY TO EXECUTIVE BY COMPANY OF WRITTEN
NOTICE OF TERMINATION WITHOUT CAUSE; OR


 


(E)           THIRTY (30) DAYS AFTER DELIVERY TO COMPANY BY EXECUTIVE OF WRITTEN
NOTICE OF EXECUTIVE’S VOLUNTARY AND UNILATERAL TERMINATION OF THIS AGREEMENT.


 


NOTWITHSTANDING ANY TERMINATION OF EMPLOYMENT, EXECUTIVE, IN CONSIDERATION OF
HIS EMPLOYMENT HEREUNDER TO THE DATE OF SUCH TERMINATION AND THE PAYMENT BY
COMPANY OF THE COMPENSATION PAYABLE HEREUNDER, AGREES THAT EXECUTIVE’S COVENANTS
AND OBLIGATIONS SET FORTH IN SECTIONS 5 THROUGH 10 SHALL REMAIN IN EFFECT AND BE
FULLY ENFORCEABLE IN ACCORDANCE WITH THE PROVISIONS THEREUNDER.


 


9.2.         EFFECT OF TERMINATION.


 


(A)           IF EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO CLAUSES (A),
(B), (C) OR (E) OF SECTION 9.1 HEREOF, EXECUTIVE SHALL BE ENTITLED TO RECEIVE
HIS SALARY PRO-RATED THROUGH THE EFFECTIVE DATE OF SUCH TERMINATION (WHICH SHALL
BE THE DATE OF DEATH OR THE DATE EXECUTIVE BECOMES PERMANENTLY DISABLED), WHICH
PRO-RATED SALARY SHALL BE PAID TO EXECUTIVE

 

9

--------------------------------------------------------------------------------

 


WITHIN 15 DAYS OF SUCH EFFECTIVE DATE.  EXECUTIVE SHALL ALSO BE ENTITLED TO
REIMBURSEMENT FOR ALL EXPENSES INCURRED BY EXECUTIVE PRIOR TO SUCH EFFECTIVE
DATE IN CONNECTION WITH HIS DUTIES HEREUNDER, TO THE EXTENT THAT SUCH EXPENSES
HAVE NOT BEEN PREVIOUSLY REIMBURSED BY COMPANY, WHICH EXPENSES SHALL BE PAID TO
EXECUTIVE WITHIN 15 DAYS AFTER EXECUTIVE SUBMITS TO COMPANY APPROPRIATE
DOCUMENTATION AS REQUIRED HEREUNDER.


 


(B)                                 IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
PURSUANT TO CLAUSE (D) OF SECTION 9.1 HEREOF PRIOR TO THE SIX-MONTH ANNIVERSARY
OF THE EFFECTIVE DATE, THEN COMPANY SHALL (I) CONTINUE TO PAY TO EXECUTIVE HIS
SALARY IN EFFECT AS OF THE DATE IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION, UNTIL THE SECOND MONTH ANNIVERSARY OF SUCH EFFECTIVE DATE, AND
(II) REIMBURSE EXECUTIVE FOR ALL EXPENSES INCURRED PRIOR TO SUCH EFFECTIVE DATE
IN CONNECTION WITH HIS DUTIES HEREUNDER, TO THE EXTENT THAT SUCH EXPENSES HAVE
NOT BEEN PREVIOUSLY REIMBURSED BY COMPANY, WHICH EXPENSES SHALL BE PAID TO
EXECUTIVE WITHIN 15 DAYS AFTER EXECUTIVE SUBMITS TO COMPANY APPROPRIATE
DOCUMENTATION AS REQUIRED HEREUNDER.


 


(C)                                  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
PURSUANT TO CLAUSE (D) OF SECTION 9.1 HEREOF ON OR AFTER THE SIXTH-MONTH
ANNIVERSARY OF THE EFFECTIVE DATE AND ON OR BEFORE THE 24-MONTH ANNIVERSARY OF
THE EFFECTIVE DATE, THEN COMPANY SHALL (I) CONTINUE TO PAY TO EXECUTIVE HIS
SALARY IN EFFECT AS OF THE DATE IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION, UNTIL THE FOURTH MONTH ANNIVERSARY OF SUCH EFFECTIVE DATE, AND
(II) REIMBURSE EXECUTIVE FOR ALL EXPENSES INCURRED PRIOR TO SUCH EFFECTIVE DATE
IN CONNECTION WITH HIS DUTIES HEREUNDER, TO THE EXTENT THAT SUCH EXPENSES HAVE
NOT BEEN PREVIOUSLY REIMBURSED BY COMPANY, WHICH EXPENSES SHALL BE PAID TO
EXECUTIVE WITHIN 15 DAYS AFTER EXECUTIVE SUBMITS TO COMPANY APPROPRIATE
DOCUMENTATION AS REQUIRED HEREUNDER.


 


(D)                                 IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
PURSUANT TO CLAUSE (D) OF SECTION 9.1 HEREOF AFTER THE 24-MONTH ANNIVERSARY OF
THE EFFECTIVE DATE, THEN COMPANY SHALL (I) CONTINUE TO PAY TO EXECUTIVE HIS
SALARY IN EFFECT AS OF THE DATE IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION, UNTIL THE SIXTH MONTH ANNIVERSARY OF SUCH EFFECTIVE DATE, AND
(II) REIMBURSE EXECUTIVE FOR ALL EXPENSES INCURRED PRIOR TO SUCH EFFECTIVE DATE
IN CONNECTION WITH HIS DUTIES HEREUNDER, TO THE EXTENT THAT SUCH EXPENSES HAVE
NOT BEEN PREVIOUSLY REIMBURSED BY COMPANY, WHICH EXPENSES SHALL BE PAID TO
EXECUTIVE WITHIN 15 DAYS AFTER EXECUTIVE SUBMITS TO COMPANY APPROPRIATE
DOCUMENTATION AS REQUIRED HEREUNDER.

 

(e)                                  Notwithstanding anything to the contrary in
Section 9.2, Executive shall not be entitled to receive any payments or benefits
pursuant to Section 9.2(b), (c) or (d) unless he first executes and delivers to
the Company a general release of claims against the Company and its affiliates
in form and substance reasonably satisfactory to the Company.  Without prejudice
to any other right or remedy to which the Company may be entitled, the Company
may terminate its obligations under Section 9.2 if Executive breaches his
obligations under Sections 5, 6, 8, 9 or 10.

 


9.3.                              SURRENDER OF RECORDS AND PROPERTY.  UPON
TERMINATION OF HIS EMPLOYMENT WITH COMPANY, EXECUTIVE SHALL PROMPTLY DELIVER TO
COMPANY ALL RECORDS, MANUALS, BOOKS, BLANK FORMS, DOCUMENTS, LETTERS, MEMORANDA,
NOTES, NOTEBOOKS, REPORTS, DATA, TABLES, CALCULATIONS AND COPIES THEREOF, WHICH
ARE THE PROPERTY OF COMPANY OR WHICH RELATE IN ANY WAY TO THE BUSINESS,
PRODUCTS, PRACTICES OR TECHNIQUES OF COMPANY, AND ALL OTHER PROPERTY, TRADE
SECRETS AND

 

10

--------------------------------------------------------------------------------



 


CONFIDENTIAL INFORMATION OF COMPANY, INCLUDING, WITHOUT LIMITATION, ALL
DOCUMENTS WHICH IN WHOLE OR IN PART CONTAIN ANY TRADE SECRETS OR CONFIDENTIAL
INFORMATION OF COMPANY, WHICH IN ANY OF THESE CASES ARE IN HIS POSSESSION OR
UNDER HIS CONTROL.


 


9.4.                              CERTAIN DEFINITIONS.  FOR THE PURPOSES OF THIS
SECTION 9, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Cause” shall mean (i) Executive’s willful misconduct which materially and
adversely reflects upon the business, affairs, operations, or reputation of
Company or upon Executive’s ability to perform his duties for Company;
(ii) Executive’s failure to perform his duties and responsibilities other than
as a result of disability for Company, which failure continues for more than ten
days after Company gives written notice to Executive which sets forth in
reasonable detail the nature of such failure; (iii) Executive’s negligent
performance of his duties, which negligent performance continues for more than
ten days after Company gives written notice to Executive which sets forth in
reasonable detail the nature of such negligence; or (iv) Executive’s breach of
any one or more of the material provisions of this Agreement (including without
limitation Section 3.3 and the policies referenced therein), which breach
continues for more than ten days after Company gives written notice to Executive
which sets forth in reasonable detail the nature of such breach.

 

“Permanently Disabled” means Executive is unable to continue his normal duties
of employment, by reason of a medically determined physical or mental
impairment, for a continuous period of nineteen (19) consecutive weeks or for
any twenty-six (26) weeks within a fifty-two (52) week period.


 


10.                                 MISCELLANEOUS PROVISIONS.


 


10.1.                        GOVERNING LAW AND JURISDICTION.  THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF SAID STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SAID
STATE.  THE PARTIES CONSENT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
COMMON PLEAS LOCATED IN BUCKS COUNTY, PENNSYLVANIA IN ALL ACTIONS ARISING OUT OF
THIS AGREEMENT.


 


10.2.                        ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH
THE EXHIBIT ATTACHED HERETO, WHICH HEREBY IS INCORPORATED BY REFERENCE) CONTAINS
THE ENTIRE AGREEMENT OF THE PARTIES HERETO RELATING TO THE EMPLOYMENT OF
EXECUTIVE BY COMPANY AND THE OTHER MATTERS DISCUSSED HEREIN AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS WITH RESPECT TO SUCH SUBJECT MATTER, AND THE
PARTIES HERETO HAVE MADE NO AGREEMENTS, REPRESENTATIONS OR WARRANTIES RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT WHICH ARE NOT SET FORTH HEREIN.


 


10.3.                        WITHHOLDING TAXES.  COMPANY MAY WITHHOLD FROM ANY
COMPENSATION OR OTHER BENEFITS PAYABLE UNDER THIS AGREEMENT ALL FEDERAL, STATE,
CITY OR OTHER TAXES AS SHALL BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENTAL
REGULATION OR RULING.


 


10.4.                        SUPPLEMENTS AND AMENDMENTS.  THIS AGREEMENT MAY BE
SUPPLEMENTED OR AMENDED ONLY UPON THE WRITTEN CONSENT OF EACH OF THE PARTIES
HERETO.

 

11

--------------------------------------------------------------------------------



 


10.5.                        ASSIGNMENT.  EXCEPT AS EXPRESSLY PROVIDED BELOW,
THIS AGREEMENT SHALL NOT BE ASSIGNABLE, IN WHOLE OR IN PART, BY EITHER PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  COMPANY MAY, WITHOUT THE
PRIOR WRITTEN CONSENT OF EXECUTIVE, ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ANY OTHER CORPORATION, FIRM OR OTHER BUSINESS ENTITY WITH OR INTO
WHICH COMPANY MAY MERGE OR CONSOLIDATE, OR TO WHICH COMPANY MAY SELL OR TRANSFER
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR OF WHICH 50% OR MORE OF THE EQUITY
INVESTMENT AND OF THE VOTING CONTROL IS OWNED, DIRECTLY OR INDIRECTLY, BY, OR IS
UNDER COMMON OWNERSHIP WITH, COMPANY.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


10.6.                        NO WAIVER.  NO TERM OR CONDITION OF THIS AGREEMENT
SHALL BE DEEMED TO HAVE BEEN WAIVED, NOR SHALL THERE BE ANY ESTOPPEL TO ENFORCE
ANY PROVISIONS OF THIS AGREEMENT, EXCEPT BY A STATEMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF THE WAIVER OR ESTOPPEL IS SOUGHT.  ANY WRITTEN
WAIVER SHALL NOT BE DEEMED A CONTINUING WAIVER UNLESS SPECIFICALLY STATED, SHALL
OPERATE ONLY AS TO THE SPECIFIC TERM OR CONDITION WAIVED AND SHALL NOT
CONSTITUTE A WAIVER OF SUCH TERM OR CONDITION FOR THE FUTURE OR AS TO ANY ACT
OTHER THAN THAT SPECIFICALLY WAIVED.


 


10.7.                        SEVERABILITY.   THE PROVISIONS OF THIS AGREEMENT
ARE SEVERABLE, AND IF ANY ONE OR MORE PROVISIONS MAY BE DETERMINED TO BE
JUDICIALLY UNENFORCEABLE AND/OR INVALID BY A COURT OF COMPETENT JURISDICTION, IN
WHOLE OR IN PART, THE REMAINING PROVISIONS SHALL NEVERTHELESS BE BINDING,
ENFORCEABLE AND IN FULL FORCE AND EFFECT.


 


10.8.                        TITLES AND HEADINGS.  THE TITLES AND HEADINGS OF 
THE VARIOUS SECTIONS OF THIS AGREEMENT ARE INTENDED SOLELY FOR CONVENIENCE OF
REFERENCE AND NOT INTENDED FOR ANY PURPOSE WHATSOEVER TO EXPLAIN, MODIFY OR
PLACE ANY CONSTRUCTION UPON ANY OF THE PROVISIONS HEREOF.


 


10.9.                        REMEDIES.  EXECUTIVE RECOGNIZES THAT MONEY DAMAGES
ALONE MAY NOT ADEQUATELY COMPENSATE COMPANY IN THE EVENT OF BREACH BY EXECUTIVE
OF THIS AGREEMENT, AND EXECUTIVE THEREFORE AGREES THAT, IN ADDITION TO ALL OTHER
REMEDIES AVAILABLE TO COMPANY AT LAW, IN EQUITY OR OTHERWISE, COMPANY MAY BE
ENTITLED TO INJUNCTIVE RELIEF FOR THE ENFORCEMENT HEREOF.  (FOR PURPOSES OF
CLARIFICATION, EXECUTIVE’S CONSENT TO INJUNCTIVE RELIEF IS SUBJECT TO COMPANY
FIRST PROVING A MATERIAL BREACH OF THIS AGREEMENT.)  ALL RIGHTS AND REMEDIES
HEREUNDER ARE CUMULATIVE AND ARE IN ADDITION TO AND NOT EXCLUSIVE OF ANY OTHER
RIGHTS AND REMEDIES AVAILABLE AT LAW, IN EQUITY, BY AGREEMENT OR OTHERWISE.


 


10.10.                  VALIDITY.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT SHALL BE DETERMINED TO BE UNENFORCEABLE BY REASON OF ITS EXTENSION FOR
TOO GREAT A PERIOD OF TIME OR OVER TOO LARGE A GEOGRAPHIC AREA OR OVER TOO GREAT
A RANGE OF ACTIVITIES, IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM
PERIOD OF TIME, GEOGRAPHIC AREA OR RANGE OF ACTIVITIES AS TO WHICH IT MAY BE
ENFORCEABLE.  IF, AFTER APPLICATION OF THE PRECEDING SENTENCE, ANY PROVISION OF
THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR OTHERWISE
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED
THEREBY.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 10, ANY INVALID, ILLEGAL
OR UNENFORCEABLE PROVISION OF THIS AGREEMENT SHALL BE SEVERABLE, AND AFTER ANY
SUCH SEVERANCE, ALL OTHER PROVISIONS HEREOF SHALL REMAIN IN FULL FORCE AND
EFFECT.

 

12

--------------------------------------------------------------------------------



 


10.11.                  NOTICES.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND
ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN HAND DELIVERED (WHICH SHALL INCLUDE
PERSONAL DELIVERY AND DELIVERY BY COURIER, MESSENGER OR OVERNIGHT DELIVERY
SERVICE) OR MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:


 

If to Executive:

At his home address in accordance with the Company’s records.

 

 

If to Company:

2021 Cabot Boulevard West

 

Langhorne, PA 19047

 

or to such other address of which either party gives notice to the other party
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


 


10.12.                  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND EACH OF SUCH COUNTERPARTS SHALL FOR ALL PURPOSES BE
DEEMED TO BE AN ORIGINAL, AND ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.

 

* * * * *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the day and year first written above.

 

 

 

POWER MEDICAL INTERVENTIONS, INC.

 

 

 

 

By:

    /s/ MICHAEL WHITMAN

 

 

    Name:

Michael Whitman

 

 

    Title:

President & CEO

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ JOSEPH CAMARATTA

 

Joseph Camaratta

 

14

--------------------------------------------------------------------------------
